Exhibit 10.2

Amendment to Consulting Agreement Between Cleartronic and Larry M. Reid




Reference is made to the Consulting Agreement dated October 1, 2008 between
Cleartronic, Inc.  (the "Company") and Larry M. Reid ("Reid").

Reid currently serves as President, CEO and CFO with the following compensation:

·

Monthly consulting fee of $8,000 per month.

The agreement is amended as of June 1, 2011 and both parties agree as follows:

·

Reid will relinquish his position as President and CEO, retain the position of
CFO and remain a member of the Board of Directors.

·

Monthly consulting fee will now be $9,000 and $3,000 per month accruing in
shares or warrants at Reid's discretion through May 31, 2012. The exercise or
conversion price of the shares or warrants shall be the average VWAP of the
stock for the 30 days prior to the grant date. The “VWAP” shall be defined as
the daily Volume Weighted Average Price (“VWAP”), as reported on Bloomberg.

·

The company will reimburse Reid for health insurance premium costs, expected to
be approximately $2,000 per quarter.

·

1 year total of all the above is $152,000.

·

The Consulting Agreement and this Amendment may be assigned to a third party.

·

If Reid quits for any reason other than for “good reason" as defined below,
during the 12 months, he keeps the current month’s fees and pro-rated portion of
health insurance premiums, and forfeits the rest of the money.

·

If Reid is terminated without cause, or quits for “good reason” during the 12
months, then the balance of the $152,000 is due to him when he leaves.

o

Good reason is defined in his employment contract as loss of title or being
essentially demoted.




Agreed to and Accepted

 

/s/ Dana Waldman

Dana Waldman, CEO

 

Date7/8/11




Agreed to and Accepted

/s/ Larry M. Reid

Larry Reid



 

 

Date7/8/11



